E        ORNEY       GENERAL
                     OF~ILCXAS




Honorable RLchard F. Stovall
Distrkt Attorney
110th Judicial Dlstr1at
Floydada, Texas
Dear Sir:           OpinLon NO. 0-6600
                    Re: Whether the tax collector of Floyd
                         County is required to collect a One
                         Dollar ($1.00) fee for each certl-
                         flcate of redemptfon Issued when
                         delinquent taxes are paid?
        Your request for an opinFon from this department has
been referr~edto the writer for attention and reply. Your
request reads In part as follows:
       "Please give me your opinion as to whether
   or not the Tax Collector of Floyd County, Texas,
   is required to collect a one dollar ($1.00) fee
   for each Certificate of Redemption Issued when
   del1nquer-ktaxes are paid. The tax collector
   has been advised by the audltor that she must
   collect a one dollar ($1.00) fee for each year
   that the taxes have been delfnquent, in other
   words, if a tax payer has been delinquent in
   the payment of his taxes on a certain piece of
   property for 5 years and desires to pay said
   taxes, the Tax Collector must collect, in addi-
   tion to the,taxes, penalty and interest, $5 .OO
   for issuing a Redemption Certificate, andif thfs
   is not done, the Tax Collector would be Liable
   to the county for failure to do so. In our
   county the Tax Collector advises that the maxI-
   mum fees of office are earned without the neces-
   sity of collecting the one dollar ($1.00) redemp-
   tion fee for each year that the taxes may be
   delinquent.


       Article 7331, Revised Civil Statutes, provides in part:
        "For calculating and preparing redemption cer-
Honorable Richard F. Stovall, page 2         O-6600


    tifFcates and receipts, reporting and crediting re-
    demptions , posting Comptroller's redemption numbers
    on the delinquent tax record or annual delinquent
    list, mailing certificates of redemption to tax-
    payers after approval by the Comptroller, and for
    Issuing receipts or certificates of red~emptionfor
    property shown on the annual delfnquent list, ,the
    tax collector shall be entitled to a fee of one
    dollar ($1.00) for each correct assessment of land
    to be sold, said fee to be taxed as costs against
    the delinquent. Correct assessment as herein used
    means the inventory of all properties owned by an
    indFvFdua1 for any one year. Q . n .'
        We are advised by the Comptroller's Department that
the county officers of Floyd County are compensated on the
basis of fees earned by them in the performance of their of-
ficial duties. The maximum fees which may be retained are
fixed by Articles 3883 and 3891, R.C.S. The fees must be
collected and paid to the county treasurer after deducting'
salaries and'authorized expenses as provided by Article 3891,
R.C.S. In fact, failure to charge up the fees OP costs that
may be due under existing laws is made a penal offense by Ar-
ticle 102 of the Penal Code, which reads as follows:
        "Any county officer or any dlstrfct attorney
    to whom fees or costs are allowed by law ,who shall
    fail to charge up the fees or costs that may be due
    under existing laws, or who shall remit any fee
    that may be due under the laws, or who shall fail
    to make the report requir3j by law, or who shal~l
    pay his deputy, clerk or ass'Lstanta,less sum than
    specified in his sworn statemeht, or receive back
    as a rebate any part of the compensation allowed
    such deputy, clerk or assistant, si~lall
                                           be rined
    not less than twenty-five nor mo~c3,thsr:
                                            five hun-
    dred dolIars.  Each act forbidder by this articl,e
    Is a separate offense."
        We trust that the above ~11'1 satlsfac,t.oi:iIg
                                                     answer
your inquiry.
                                   Ver-y truly 'yours
HTBD:db:wc                       ATTORNEY GENERAL OF TEXAS

APPROVED MAY 29, 1945              B-ys,/BiT. Bob Donahue
s/Grover Sellers                        H. T. Bob Donahue
ATTORNEY GENERAL OF TEXAS                       Assistant

Approved Opinion Committee By s/i%63Chai:rmari